Hammond, J.,
delivered the opinion of the Court.
Applicant for leave to appeal from a denial of a writ of habeas corpus by Judge Cullen of the Supreme Bench of Baltimore was sentenced by a magistrate to three months for disorderly conduct and twelve months for assaulting a police officer, sentences to run consecutively. (Although he claims that one of the three months was for “walking into an automobile”, the record refutes his claim.) He says that he was tried and convicted without his “being able to contact an attorney, or family or friends.”
Nothing in the record indicates that the applicant requested, or that he was denied, the opportunity to contact counsel, family, or friends.

Application denied, with costs.